[Cite as State v. Fields, 2013-Ohio-3736.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99539




                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                      CLIFTON FIELDS
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-563378

        BEFORE: Rocco, J., Jones, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: August 29, 2013

                                                -i-
ATTORNEY FOR APPELLANT

Russell S. Bensing
1370 Ontario Street
1350 Standard Building
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Francine B. Goldberg
        Ronni Ducoff
Assistant Prosecuting Attorneys
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1} In this appeal brought on the accelerated calendar pursuant to App.R. 11.1

and Loc.App.R. 11.1, defendant-appellant Clifton Fields appeals from the sentences

imposed upon him after he entered guilty pleas to two counts of rape and two counts of

kidnapping, all with notices of prior conviction and repeat violent offender

specifications.1

       {¶2} The purpose of an accelerated appeal is to permit this court to issue a brief

and conclusory opinion. Crawford v. Eastland Shopping Mall Assn., 11 Ohio App.3d

158, 463 N.E.2d 655 (1st Dist.1983).

       {¶3} In his sole assignment of error, Fields argues that the trial court failed to

make the necessary findings before imposing consecutive terms for his convictions. A

review of the record renders his argument unpersuasive.

       {¶4} In this case, the trial court noted at the sentencing hearing that it had

considered the presentence report, the comments made, the overriding purposes and

principles of sentencing, and the applicable seriousness and recidivism factors. The

court mentioned the fact that the victim, Fields’s mother-in-law, was physically

impaired.2 The trial court found that “consecutive sentences are also appropriate for a

number of reasons * * * .”




       1The   kidnapping counts also contained sexual motivation specifications.

       2The   victim also was more than twenty years Fields’s senior.
      {¶5} One of the reasons was the fact that Fields committed the offenses separately

in time and place.     The trial court further stated that consecutive sentences were

“necessary to protect the public from future crimes and to punish” Fields, that Fields’s

offenses were “part of a course of conduct, and the harm caused by these acts was so

great or unusual that a single prison sentence would not adequately reflect the seriousness

of the offense[s].” The court had previously determined that the kidnapping counts

“merged” into the two rape counts, and the court decided to impose consecutive terms on

each count of eight years and ten years “because of the nature of this offense and the fact

that a second offense occurred, and [Fields] went back [and raped the victim again.]”

       {¶6} The foregoing comments provide each of the necessary findings required by

R.C. 2929.14(C)(4). The trial court simply used the word “appropriate” rather than the

“talismanic” word “proportionate.” State v. Alexander, 8th Dist. Cuyahoga No. 98762,

2013-Ohio-1987; State v. Grier, 8th Dist. Cuyahoga No. 98637, 2013-Ohio-1661. Under

these circumstances, this court cannot clearly and convincingly conclude either that the

record does not support the trial court’s findings or that the sentences imposed were

contrary to law. R.C. 2953.08(G)(2).

       {¶7} Fields’s assignment of error is overruled, and his sentences are affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having
been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



_________________________________________
KENNETH A. ROCCO, JUDGE

MARY EILEEN KILBANE, J., CONCURS;
LARRY A. JONES, SR., P.J., CONCURS IN
JUDGMENT ONLY